NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



TITAN RESTORATION, INC.; YITSHAK
                               )
LEVY, individually; ORLY COHEN-LEVY,
                               )
individually; and MOSHE LEVY,  )
individually,                  )
                               )
            Appellants,        )
                               )
v.                             )                     Case No. 2D17-3559
                               )
HERITAGE PROPERTY AND CASUALTY )
INSURANCE COMPANY and JANE DOE )
(Heritage Employee),           )
                               )
            Appellees.         )
                               )

Opinion filed February 14, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas County;
Cynthia Newton, Judge.

Richard J. Lee of Richard J. Lee, P.A.,
Hollywood, for Appellants.

Alan J. Nisberg, Mihaela Cabulea, and
Anthony J. Russo of Butler Weihmuller
Katz Craig LLP, Tampa, for Appellee
Heritage Property and Casualty Insurance
Company.

No appearance for Appellee Jane Doe.
PER CURIAM.


           Affirmed.


MORRIS, BLACK, and BADALAMENTI, JJ., Concur.




                                   -2-